Order entered February 24, 1966, granting examination of respondents in order to frame a complaint, unanimously reversed, *743on the law and on the facts, with $30 costs and disbursements to respondents-appellants, the motion denied and the application dismissed. In order to obtain an examination to frame a complaint, plaintiff; should present facts fairly-indicating a cause of action against the adverse party. (Cotler v. Retail Credit Co., 18 A D 2d 898.) There is no such showing here.
Concur — -Rabin, J. P., McNally, Stevens and Eager, JJ.